Citation Nr: 0310629	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right arm with elbow ankylosis and 
impairment of supination, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for right shoulder 
limitation of range of motion, currently evaluated as 30 
percent disabling. 

3.  Entitlement to an increased (compensable) rating for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Senior Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
November 1945.  

This appeal arises from a January 1997 rating action prepared 
by the St. Louis, Missouri, Department of Veterans Affairs 
(VA) regional office (RO).  The matter was perfected for 
appeal in March 1997, and a hearing at which the veteran and 
his wife appeared was conducted at the RO in April 1998.  The 
appeal was forwarded to the Board of Veterans' Appeals 
(Board) in Washington D.C. in February 2003.  


REMAND

As indicated above, this appeal has been pending for several 
years, (owing primarily to the development of the appropriate 
records for considering it, and the resolution of other 
issues the veteran raised that he chose not to appeal).  
While the appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was passed into law, and is now codified 
in pertinent part at 38 U.S.C.A. §§  5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2002).  Under this law, VA's duty to 
notify and assist a veteran in connection with a claim for 
benefits was expanded.  More specifically, VA now has a duty 
to provide an appropriate claim form, instructions for 
completing it and notice of information necessary to complete 
the claim if it is incomplete.  In addition, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete the claim, and which evidence in 
that regard is to be provided by the claimant and which would 
be obtained by VA for the claimant.  Likewise, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate the claim.  

The record in this case shows that the veteran was not 
informed of this change in law by the RO prior to the 
transfer of the appeal to the Board.  The Board then 
undertook steps necessary to correct this deficiency pursuant 
to authority granted by 38 C.F.R. § 19.9 (a)(2), which 
regulation was itself promulgated following the passage of 
the VCAA.  On May 1, 2003, however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated this regulation under which the Board was acting.  
See Disabled American Veterans, et. al., v. Secretary of 
Veterans Affairs, ___F.3d___ Nos. 02-7304, -7305,-7316 (Fed. 
Cir. May 1, 2003).  In view of this, the Board is compelled 
to remand this case to the RO to ensure the veteran has been 
provided appropriate notice under 38 U.S.C.A. § 5103.  

As the case must be remanded, it also would be appropriate to 
ensure all current treatment records are associated with the 
file, and to afford the veteran another VA examination of the 
disabilities at issue, since it has been in excess of two 
years since that was accomplished.  

Under the circumstances described above, this case is 
remanded to the RO for the following: 

1.  The RO should provide the veteran appropriate 
notice under the VCAA, to include apprising him of 
the evidence and information necessary to 
substantiate his claims.  This notice should also 
inform him of what evidence he must provide, and 
that which VA will obtain, as well as the 
appropriate time limitation within which to submit 
any evidence or information.  

2.  The RO should obtain copies of the records of 
the veteran's VA medical treatment dated since 
2002, (as well as any other relevant treatment 
records as may be identified as a consequence of 
this Remand), and schedule the veteran for an 
examination of his right arm, right shoulder and 
right knee in order to document the current extent 
to which his service-connected impairments in these 
areas are disabling.  

3.  Upon completion of the above, the RO should re-
adjudicate the claims on appeal.  If any decision 
remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case which should include citation 
to the VCAA as codified in law and regulations.  
Thereafter, the case should be returned to the 
Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


